Determination annulled as to the taxes imposed under sections 181 and 182 of the Tax Law,† upon the authority of People ex rel, Manila El. R. R. & L. Corp. v. Knapp (229 N. Y. 602); as to a tax imposed under article 9-A, section 209,‡ because as a holding corporation relator is exempt under section 210 of the Tax Law;‡ with fifty dollars costs and disbursements.

 Respectively amd. by Laws of 1917, chap. 490, and Laws of 1916, chap. 333, then in force.— [Rep.


 Added by Laws of 1917, chap. 726, as respectively amd. by Laws of 1918, chaps. 276, 417, then in force. See, also, Laws of 1919, chap. 628.— [Rep.